Dissenting Opinion by
Mr. Justice Stewart :
I would adhere to and enforce in this case the general rule that governs in cases of conflict between courts of concurrent jurisdiction. This rule is thus expressed and defined in Corpus Juris under the subtitle of “Courts,” page 1161, section 637: “Where a state and a federal court have concurrent jurisdiction over the same parties or privies and the same subject-matter, the tribunal where jurisdiction first attaches retains it exclusively, and will be left to determine the controversy and to fully perform and exhaust its jurisdiction and to decide every issue or question properly arising in the case. This jurisdiction continues until the judgment rendered in the first action is satisfied and extends to proceedings which are ancillary or incidental to the action first *388brought. Accordingly, where the jurisdiction of a state or federal court has once attached, it cannot be taken away or arrested by proceedings subsequently instituted in the other court; but the usual practice is for the court in which the second action is brought not to dismiss such action, but to suspend proceedings therein until the first action is tried and determined, and in a few cases the federal courts have declined even to stay proceedings until the determination of an action between the same parties for the same cause previously commenced in a state court, basing such refusal on a lack of power.” The authorities given in support of this rule are too numerous to be here cited; they will be found collated in the note to the text above quoted. The majority opinion furnishes no reason whatever for excepting the present case from the operation of the rule, and indeed ignores the question of the rule itself. It goes further, and overrules our own case of Gabler v. Black, 210 Pa. 541, which case in my judgment is sound law. In Taylor v. Carryl, 24 Pa. 259, the rule we would here apply is clearly recognized coupled with a grave warning against departure therefrom. Mr. Justice Lowrie in that case distinguishing between federal and state courts of concurrent jurisdiction says, “It [the reference being to the Federal District Court] is merely a coordinate court, and its suitors must be content to have it governed by the principle that, among equal jurisdictions, that is exclusive which is first attached.” It does not admit of question that the proceeding in the court below was lis pendens since the act under which it was begun — 16 April, 1903 — expressly provides that the party against whom the rule is . there made absolute refuses to bring his action of ejectment, the other party may at the expiration of the six months from the service of the rule, apply to the court and have judgment entered against the party in default, which judgment “shall be final and conclusive between the parties, their heirs and assigns, and thereafter no action of ejectment for the *389recovery thereof shall be brought, by such persons claiming an interest in, or title to, such real estate, or any person claiming by, from or .under such person.” This would be a conclusion of the proceeding begun, and except as appealed from would be a final adjudication as to title and ownership of the real estate in question. Furthermore, it is expressly provided by section 1 of the act in question that the rule issued in the first instance, at the institution of the proceeding, “shall be entered of record and indexed as actions of ejectment are now indexed in the courts of the Commonwealth.” In view of the plain provisions and requirements of this act it is impossible for me to reach other conclusion than that the jurisdiction of the Common Pleas of Cambria County Had attached in this case before the action of ejectment in the federal court was instituted. On the ground that this jurisdiction then became exclusive I would affirm the judgment.